Title: To Benjamin Franklin from Faujas de Saint-Fond, 18 June 1783
From: Faujas de Saint-Fond, Barthélemy
To: Franklin, Benjamin


          
            Monsieur
            a paris le mercredi 18. juin 1783.
          
          J’eu l’honneur de vous écrire pour vous
            engager a venir voir deux morceaux de mècanique tres intéressants et de faire l’honneur
            à la personne qui les à inventés et de venir dinner ches elle, que vous y trouveriés des
            académiciens de votre Connoissance.
          J’envoyai un exprés pour vous porter ma lettre, et Comme vous etiés allé à la Campagne,
            elle fut remise à un de vos secretaires.
          J’envoie un Second exprés pour m’assurer Si le Commissionaire S’est acquitté exactement
            de Ce que je lavois chargè de faire, et s’il à remis ma lettre chés vous. Dans Cette
            incertitude je prend la liberté de vous en envoyer une seconde,
            pour vous reiterer la même priere, et vous engager a venir voir les deux têtes parlantes dont je vous ai entretenu dans ma lettre, en
            vous priant de faire l’honneur à l’inventeur de venir dinner chès lui aujourd’hui avec
            monsieur votre fils. Il se nomme mr l’abbé mical chanoine de Saint maurice rue du
            temple, en face de Celle de montmorency maison du Commissaire.
          Jai l’honneur d’etre avec les sentiments les plus respectueux Monsieur votre trés
            humble et trés obeissant serviteur
          
            FAUJAS DE
              Saint
              FONDches mr girard rue des Bon enfants no
              33.
          
        